     Case 2:19-cv-01108-MCE-AC Document 52 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DAVID ARNOLD RODRIGUEZ,                          No. 2:19-cv-1108 MCE AC P
12                        Plaintiff,
13             v.                                         ORDER
14       N. ALBONICO, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion for a thirty-day extension of time to serve responses to

18   defendants’ request for production and interrogatories. ECF No. 51. The responses were served

19   on February 1, 2021, id. at 1, making plaintiff’s responses due March 22, 2021.1 Good cause

20   appearing, the motion will be granted.

21            Accordingly, IT IS HEREBY ORDERED that:

22            1. Plaintiff’s motion for an extension of time, ECF No. 51, is GRANTED.

23            2. Plaintiff shall have an additional thirty days, up to April 21, 2021, to respond to

24   defendants’ request for production and interrogatories.

25
     1
26     Although the motion was not received until after the deadline had passed, the certificate of
     service avers that it was mailed prior to the deadline, making the motion timely under the prisoner
27   mailbox rule. See Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing rule that a prisoner’s
     court document is deemed filed on the date the prisoner delivered the document to prison officials
28   for mailing).
     Case 2:19-cv-01108-MCE-AC Document 52 Filed 03/29/21 Page 2 of 2


 1          3. Defendants’ shall have until May 5, 2021, to file any motions necessary to compel
 2   discovery related to their request for production and interrogatories served on February 1, 2021.
 3   DATED: March 29, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
